Citation Nr: 1421852	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  09-49 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for gastroesophageal cancer, claimed as stomach cancer, as a result of herbicide and asbestos exposure.

2.  Entitlement to service connection for liver cancer, diagnosed as secondary to esophageal cancer due to metastasis as a result of herbicide and asbestos exposure.

3.  Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1967 to January 1971.  The Appellant is the Veteran's widow.

These matters come before the Board of Veterans' Appeals (the Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was previously before the Board in August 2012.  At that time, the Board remanded the case for additional development.  That development having been completed, the matter is again before the Board.

The Appellant had a hearing before the undersigned Veterans Law Judge (VLJ) in May 2011.  A transcript of that proceeding has been associated with the claims file.

The Board has not only reviewed the physical claims file but also the electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.





REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Appellant's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

Preliminarily, the Board notes that evidence relevant to the Appellant's claims may not be of record.  In particular, the Veteran's January 2009 disability claim indicates he was in receipt of Social Security disability benefits prior to his death; however, the Veteran's Social Security records are not in the claims file.  Upon remand, the AOJ should attempt to obtain these records with the Appellant's assistance and incorporate them into the claims file.

The Appellant testified that the Veteran was exposed to toxic herbicides as a result of being on the ground in Vietnam.  For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary showing that a Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(6) (2013).

"Service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2013).  The VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975 in the case of a Veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97.

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (U.S. Jan. 21, 2009), the Federal Circuit held that VA's interpretation of the phrase "served in the Republic of Vietnam" in 38 U.S.C.A. § 1116 , to the effect that a Veteran must set foot on Vietnamese soil, was entitled to deference by the courts.

Presently, there is no evidence documenting that the Veteran either served, or was ever present, in Vietnam during the applicable period.  However, the Appellant testified that the Veteran was in Vietnam.

VA regulations state that Veterans who served aboard large ocean-going ships that operated in the offshore waters of the Republic of Vietnam are often referred to as "Blue Water" Veterans because of the blue color of the deep offshore waters.  They are distinguished from "Brown Water" Veterans who served aboard smaller river patrol and swift boats that operated on the brown-colored rivers, canals, estuaries, and delta areas making up the inland waterways of Vietnam.  "Brown Water" Navy and Coast Guard Veterans receive the same presumption of herbicide exposure as Veterans who served on the ground in Vietnam.  VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.k.

Here, the Veteran's service personnel records confirm that he was stationed aboard the U.S.S. America from April 1968 to January 1971.

According to the VA Manual M21-1MR, when a Veteran claims exposure to herbicides during service aboard a Navy or Coast Guard ship that operated on the offshore waters of the Republic of Vietnam, exposure shall be established on a presumptive basis if (a) evidence shows the ship docked on the shores or piers of Vietnam, operated temporarily on the Vietnam inland waterways, or operated on close coastal waters for extended periods, with evidence that crew members went ashore, or smaller vessels from the ship went ashore regularly with supplies or personnel; (b) evidence places the Veteran onboard the ship at the time the ship docked to the shore or pier or operated in inland waterways or on close coastal waters for extended periods, (c) and the Veteran has stated that he went ashore when the ship docked or operated on close coastal waters for extended periods, if the evidence shows the ship docked to the shore or pier or that crew members were sent ashore when the ship operated on close coastal waters.  Id.   

Therefore, on remand, the AOJ should obtain information regarding the location of the USS America from April 1968 to January 1971, including whether the USS America docked on the shores or piers of Vietnam, operated temporarily on the inland waterways or operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller craft from the ships regularly delivered supplies or troops ashore.

Accordingly, the case is REMANDED for the following actions:

1.  Request, directly from the Social Security Administration, complete copies of any determination (including re-adjudications) on a claim for disability benefits pertaining to the Veteran from that agency as well as the records, including medical records, considered in adjudicating the claim.  Associate any secured records with the claims file.

If after continued efforts to obtain Federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Appellant should be notified in accordance with 38 C.F.R. § 3.159(e) (2013) and given an opportunity to respond.

2.  Contact JSRRC and request that such facility research whether the USS America for the period from April 1968 to January 1971 docked on the shores or piers of Vietnam, operated temporarily on the inland waterways or operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller craft from the ships regularly delivered supplies or troops ashore.  

3.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the claims.  If any claim remains denied, issue a supplemental statement of the case to the Appellant and provide an appropriate period of time to respond before the case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


